NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4242-16T4

CHRISTINE SPIGAI and
CHRISTEN BORNSTAD,
her husband,

         Plaintiffs-Appellants,

v.

LIVE NATION WORLDWIDE, INC.,
NEW JERSEY TURNPIKE AUTHORITY/
GARDEN STATE PARKWAY,

         Defendants-Respondents,

and

PNC BANK ARTS CENTER,

     Defendant.
_______________________________

                   Argued September 26, 2018 - Decided January 11, 2019

                   Before Judges Fuentes and Accurso.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-1199-15.
            Anthony M. Prieto argued the cause for appellants (Law
            Offices of Robert Ricci, Jr., attorneys; Robert Ricci, Jr.,
            on the brief).

            Timothy K. Saia argued the cause for respondents
            (Morgan Melhuish Abrutyn, attorneys; Leonard C.
            Leicht, of counsel and on the brief).

PER CURIAM

      Plaintiff Christine Spigai appeals from the entry of summary judgment

dismissing her premises liability complaint against defendants New Jersey

Turnpike Authority/Garden State Parkway and Live Nation Worldwide, Inc. for

an accident occurring at defendant PNC Bank Arts Center. Because we agree

summary judgment was properly granted to all defendants, we affirm.

      The essential facts are undisputed. Spigai and friends had "lawn seats"

for a concert at the Arts Center. The Arts Center is owned by the Turnpike

Authority and operated by Live Nation. Parking in one of the commuter lots,

Spigai and her friends took a courtesy shuttle bus to the venue. Rain, which had

started early in the day, continued through the concert, culminating in thunder

and lightning just before the show's end.

      After the concert, Spigai and her friends made their way back to the buses.

Spigai's friends boarded one of the buses back to their car. Spigai, however, got




                                                                          A-4242-16T4
                                        2
separated from her companions. Electing not to wait for the next bus, she

walked with a crowd of people toward the lot where she left her car.

      The commuter lot where Spigai parked is at the foot of a grassy hill. A

sidewalk along the top of the hill leads to a staircase down to the lot. Spigai did

not walk all the way to the staircase. Instead, she followed some of the crowd

down the wet, grassy slope. Wearing flip-flops and carrying a chair, her tote

bag and a tarp while talking to her husband on her cell phone, Spigai slipped on

the wet grass and broke her leg.

      Following discovery, defendants moved for summary judgment with the

Turnpike Authority arguing it was immune from liability under the Tort Claims

Act, N.J.S.A. 59:1-1 to 14-4, and Live Nation arguing it did not breach its duty

of care to Spigai. Spigai, relying on an expert report asserting defendants failed

to adequately assess the risk of crime and accidents at the Arts Center, failed to

have a surveillance plan or to continuously monitor security cameras in the

parking lot, failed to provide physical barriers, ropes and stanchions to guide

concertgoers and performed negligent crowd control, argued she had no

reasonable alternative but to traverse the wet, grassy slope to get to her car.




                                                                          A-4242-16T4
                                        3
      Judge O'Brien granted summary judgment to all defendants. As to the

Turnpike Authority, the judge found no reasonable juror could conclude the wet,

grassy hill constituted a dangerous condition of public property. He noted

              [t]here was no physical defect in the property that could
              pose a substantial risk of injury. A grassy hill made wet
              from rain and natural conditions that plaintiff fell down
              while talking on her cell phone and having, and
              carrying items does not rise to the level of a dangerous
              condition. Indeed, plaintiff’s expert offers no opinion
              whatsoever about the hill, meaning anything about its
              steepness or anything like that such that it would
              become dangerous.

The judge further found that even somehow assuming the property was in a

dangerous condition, no "reasonable juror could find that the Turnpike

Authority's conduct for permitting the existence of a natural hill on the la nd

made wet from the weather to be palpably unreasonable." The judge concluded

he was thus

              satisfied plaintiff has failed to properly aver that the
              dangerous condition existed on the public property
              creating a foreseeable risk of injury such that the
              Turnpike created it or had notice of and allowed it to
              exist, and allowing it to exist was therefore palpably
              unreasonable. Therefore, summary judgment to the
              Turnpike Authority must be granted.

      As to Live Nation, the judge found Spigai

              failed to provide sufficient evidence the defendants
              failed to provide a reasonably safe place. A stairwell

                                                                          A-4242-16T4
                                         4
            was provided for patrons to access the parking lot
            where plaintiff was going and there is no evidence to
            show that people were actually prevented from using
            the stairs. While it may have taken a few minutes
            longer for plaintiff to wait for the next shuttle, or to
            walk over to the stairs where she reached the parking
            lot defendants provided adequate accommodations to
            concert goers to account for their safety.

                  Plaintiff on her own accord chose not to wait for
            the shuttle and to walk down the grassy hill as opposed
            to using the adjacent set of stairs to reach the parking
            lot. Even affording plaintiff all reasonable inferences,
            the Court assumes defendant was aware that patrons use
            this path on a regular basis. However, the fact that
            grass is slippery when wet is matter of common
            knowledge and it goes against a sense of basic fairness
            to impose a duty to warn that grass is slippery when
            wet.

                  Therefore the evidence is insufficient to permit a
            jury to conclude that the wet hill was a dangerous
            condition or that the defendant, Live Nation breached
            any duty to maintaining the area in a reasonably safe
            condition. Therefore, summary judgment must be
            granted.1




1
  The court found it did not need to reach defendants' argument that plaintiff's
expert report was an inadmissible net opinion because the expert offered no
opinion about the hill, other than it could have been cordoned off, and offered
no basis for any duty to warn of or protect against slippery wet grass.
Notwithstanding that finding, the order the court signed stated the expert would
be barred from testifying at trial. The judge corrected the error on plaintiff's
motion for reconsideration.
                                                                       A-4242-16T4
                                       5
         Spigai appeals, arguing the judge misapplied the summary judgment

standard by refusing to submit the issue of the Turnpike's and Live Nation's

liability to the jury and taking judicial notice of aspects of the configuration of

the Arts Center property not in the record. We reject those arguments as without

merit.

         We review summary judgment using the same standard that governs the

trial court.2 Murray v. Plainfield Rescue Squad, 210 N.J. 581, 584 (2012). Thus,

we consider "'whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as

a matter of law.'" Liberty Surplus Ins. Corp. v. Nowell Amoroso, P.A., 189 N.J.

436, 445-46 (2007) (quoting Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 536 (1995)).

         N.J.S.A. 59:4-2 addresses a dangerous condition of public property and

provides as follows:

                    A public entity is liable for injury caused by a
              condition of its property if the plaintiff establishes that
              the property was in dangerous condition at the time of

2
  Because we apply the same standard as the trial judge and review questions of
law de novo without deference to interpretive conclusions we believe mistaken,
see Nicholas v. Mynster, 213 N.J. 463, 478 (2013), Manalapan Realty, L.P. v.
Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995), we need not address
plaintiff's argument that the trial judge misapplied the summary judgment
standard.
                                                                            A-4242-16T4
                                          6
            the injury, that the injury was proximately caused by
            the dangerous condition, that the dangerous condition
            created a reasonably foreseeable risk of the kind of
            injury which was incurred, and that either:

                 a. a negligent or wrongful act or omission of an
            employee of the public entity within the scope of his
            employment created the dangerous condition; or

                   b. a public entity had actual or constructive notice
            of the dangerous condition under section 59:4-3 a
            sufficient time prior to the injury to have taken
            measures to protect against the dangerous condition.

                  Nothing in this section shall be construed to
            impose liability upon a public entity for a dangerous
            condition of its public property if the action the entity
            took to protect against the condition or the failure to
            take such action was not palpably unreasonable.

      Thus "to impose liability on a public entity pursuant to that section, a

plaintiff must establish the existence of a 'dangerous condition,' that the

condition proximately caused the injury, that it 'created a reasonably foreseeable

risk of the kind of injury which was incurred,' that either the dangerous condition

was caused by a negligent employee or the entity knew about the condition, and

that the entity's conduct was 'palpably unreasonable.'" Vincitore v. N.J. Sports

& Exposition Auth., 169 N.J. 119, 125 (2001).

      Applying that standard here, we agree with the trial judge that no

reasonable juror could find the grassy slope, even wet with rain, to constitute a


                                                                          A-4242-16T4
                                        7
"dangerous condition," that is, "a condition of property that creates a substantial

risk of injury when such property is used with due care in a manner in which it

is reasonably foreseeable that it will be used." N.J.S.A. 59:4-1(a). We further

agree the obvious nature of the wet grass on the hill made it impossible for

plaintiff to recover against Live Nation, a defendant without statutory

immunities. See Model Jury Charges (Civil), 5.20F, "Duty Owed-Condition of

Premises" (rev. Mar. 2017) ("Whether defendant has furnished an invitee with a

reasonably safe place for his/her use may depend upon the obviousness of the

condition claimed to be hazardous and the likelihood that the invitee would

realize the hazard and protect himself/herself against it."). Live Nation's duty

of care did not extend to warning plaintiff that grass is slippery when wet or to

taking steps to prevent her from walking down the hill to her car in the rain

instead of using the staircase provided.

      We affirm the grant of summary judgment dismissing plaintiff's

complaint, substantially for the reasons expressed by Judge O'Brien in his

careful and comprehensive opinion from the bench on March 31, 2017.

      Affirmed.




                                                                          A-4242-16T4
                                           8